      Case 3:20-cv-02039-JPW-MCC Document 50 Filed 05/19/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ERIN SKALDE and JARROD SKALDE,

            Plaintiffs,
vs.                                        No. 3:20-cv-02039-JPW

LEMIEUX GROUP, L.P., PITTSBURGH
PENGUINS L.P., and CLARK
DONATELLI,

            Defendants.

                          NOTICE OF APPEARANCE

      Please enter my appearance on behalf of Defendants Lemieux Group, L.P.,

and Pittsburgh Penguins L.P.

                                  /s/ Catherine S. Ryan
                                  Catherine S. Ryan (PA ID 78603)
                                  Mariah H. McGrogan (PA ID 318488)
                                  REED SMITH LLP
                                  225 Fifth Avenue, Suite 1200
                                  Pittsburgh, PA 15222
                                  412-288-4173/3152
                                  cryan@reedsmith.com
                                  mmcgrogan@reedsmith.com

                                  Thomas H. Suddath, Jr. (PA ID 37811)
                                  REED SMITH LLP
                                  Three Logan Square
                                  1717 Arch Street, Suite 3100
                                  Philadelphia, PA 19103
                                  215-851-8100
                                  tsuddath@reedsmith.com

                                  Attorneys for Defendants, Lemieux Group, L.P.,
                                  and Pittsburgh Penguins L.P.
Dated: May 19, 2021
     Case 3:20-cv-02039-JPW-MCC Document 50 Filed 05/19/21 Page 2 of 2




                      CERTIFICATION OF SERVICE

      The undersigned certifies that on this 19th day of May, 2021 a true and

correct copy of the foregoing Notice of Appearance will be served via the Court’s

ECF system on the following counsel of record:

                          Michael D. Homans, Esquire
                              Homans Peck, LLC
                           134 North Wayne Avenue
                              Wayne, PA 19087
                          mhomans@homanspeck.com

                             Attorneys for Plaintiffs



                                   /s/ Catherine S. Ryan
                                   Attorney for Defendants, Lemieux Group, L.P.,
                                   and Pittsburgh Penguins L.P.
